IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-82,264-03 and WR-82,264-04


                    EX PARTE MIGUEL ANGEL NAVARRO, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
              CAUSE NOS. 08-DCR-050238-HC2 AND 10-DCR-050236A-HC2
            IN THE 240TH DISTRICT COURT FROM FORT BEND COUNTY


        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

aggravated assault. The convictions were affirmed on direct appeal. Navarro v. State, Nos. 01-11-

00139-CR; 01-11-00140-CR (Tex. App.—Houston [1st Dist.] Apr. 17, 2013) (not designated for

publication).

        Applicant contends that Moon v. State, 451 S.W.3d 28 (Tex. Crim. App. 2014), which

concerned a juvenile transfer order, shows that the transfer of his case from juvenile to district court

was improper. The trial court recommends granting relief on the claim, and the State opposes.
                                                                                                          2

Applicant also argues that there is new scientific evidence applicable to his case that shows the

State’s expert witness gave false testimony. The State disagrees, and trial court recommends denying

this claim.

          We order that these applications be filed and set for submission. The parties shall brief

whether Applicant may rely on this Court’s opinion in Moon, which was delivered after Applicant’s

conviction became final, and if so, whether Applicant is entitled to habeas relief based on Moon. See

Ex Parte De Los Reyes, 392 S.W.3d 675 (Tex. Crim. App. 2013). Applicant’s remaining claims are

denied.

          It appears that Applicant is represented by counsel. If that is not correct, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant. TEX . CODE CRIM . PROC. art

26.04. The trial court shall send to this Court, within 60 days of the date of this order, a

supplemental transcript containing: a confirmation that Applicant is represented by counsel; the

order appointing counsel; or a statement that Applicant is not indigent. All briefs shall be filed with

this Court on or before 90 days from the date of this order.



Filed: January 25, 2017
Do not publish